EXHIBIT 21.1 Hypercom Corporation (Delaware – NYSE: HYC) List of Subsidiaries Name of Entity Jurisdiction of Organization 1. Hypercom U.S.A., Inc. Delaware 2. Hypercom EMEA, Inc. Arizona 3. Hypercom Latino America, Inc. Arizona 4. Hypercom Manufacturing Resources, Inc. Arizona 5. Hypercom Puerto Rico Repair Facility, G.P. Arizona 6. Hypercom Argentina S.A. Argentina 7. Hypercom Australia Pty., Ltd. Australia 8. Empresa Brasileira Industrial, Comercial e Servicos Limitada Brazil 9. Hypercom Canada, Inc. Canada Hypercom de Chile S.A. Chile Netset Chile S.A. Chile Hypercom Electronics Trading (Shanghai) Co. Ltd. China Hypercom Payment Solution and Trading Services (Shanghai) Co., Ltd. China Hypercom France SARL France Hypercom France SAS France Wynid Technologies SAS France Hypercom Holdings GmbH Germany Hypercom GmbH Germany Hypercom Asia Ltd. Hong Kong Hypercom Far East Ltd. Hong Kong Hypercom China Co., Ltd. Hong Kong Hypercom Hungary KFT Hungary Hypercom Italia S.r.l. Italy Hypercom Latvia SIA Latvia Hypercom de Mexico, S.A. de C.V. Mexico NetSet Americas Centro Servicio, S. de R.L. de C.V. Mexico Hypercom Asia (Philippines) Inc. Philippines Hypercom Asia (Singapore) Pte. Ltd. Singapore Hypercom Payment Solutions Spain, S.L. Spain Hypercom Spain, S.A. Spain Hypercom Financial Terminals AB Sweden Hypercom Sweden AB Sweden Hypercom (Thailand) Co., Ltd. Thailand Hypercom EMEA Ltd. United Kingdom Hypercom Finance Co. Ltd. United Kingdom Hypercom GB Ltd. United Kingdom Hypercom de Venezuela C.A. Venezuela
